Citation Nr: 0507153	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased initial rating for 
gastroesophageal reflux disease, and duodenal ulcer disease, 
with history of gastroesophageal ulcers, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1990 
and from May 1991 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That rating decision granted service 
connection for esophageal ulcers due to esophageal reflux, 
and assigned a 10 percent evaluation, effective from October 
9, 1998.  By a rating decision in July 1999, the disability 
at issue was recharacterized as gastroesophageal reflux and 
duodenal ulcer disease, with history of esophageal ulcers.  
The assigned rating was increased to 30 percent, 
retroactively effective from October 9, 1998.

In an undated statement, the veteran's representative 
indicated that the veteran wished to have a hearing before a 
Veterans Law Judge.  The veteran failed to report for his 
scheduled hearing in October 2002, and he did not request a 
postponement.  Accordingly, his request for a hearing is 
considered to be withdrawn.  See 38 C.F.R. §§ 20.702(e) 
(2004).

The veteran's claim was remanded by the Board for further 
development in May 2003.  The May 2003 decision included 
issues of entitlement to service connection for right septal 
deviation, and entitlement to service connection for allergic 
reaction to pollens and cats.  The RO was instructed to issue 
a statement of the case with respect to those issues.  
However, the veteran submitted a statement in June 2003 
requesting that those claims be withdrawn.  Accordingly, the 
claims of entitlement to service connection for right septal 
deviation, and entitlement to service connection for allergic 
reaction to pollens and cats, are no longer before VA.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law, and its implementing regulation, both of which apply to 
the present appeal, essentially redefined VA's duties to 
notify and assist claimants, requiring that VA notify 
claimants and their representatives, if any, of any 
information and evidence needed to substantiate and complete 
their claims, of the division of responsibility between 
claimants and VA to secure that evidence, and of the need for 
claimants to submit any additional evidence in their 
possession that is pertinent to the matters on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b), (c).  

The United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the present case, the Board notes that the 
appellant has not received VCAA notice of the information and 
evidence necessary to substantiate his claim on appeal.  As 
the veteran's claim for service connection for the disability 
at issue was adjudicated prior to enactment of VCAA, the 
exclusion from VA's duty to notify for issues raised as part 
of a notice of disagreement, as outlined in VAOPGCPREC 08-
2003, is not applicable.  The Board has reviewed the VCAA 
notice letter sent to the veteran in June 2003.  While this 
letter informed the veteran that the Board was working on his 
claim for an increased initial rating for gastroesophageal 
reflux disease, and duodenal ulcer disease, with history of 
gastroesophageal ulcers, it did not inform the veteran of the 
information and evidence necessary to substantiate his claim.  
This letter provided the veteran an explanation of the 
information and evidence needed to obtain service connection 
for a disability, and not the information and evidence needed 
for an increased rating.  The Board notes that the May 2003 
Board decision specifically remanded the veteran's claim to 
the RO in order that the veteran could be provided such 
proper VCAA notice.  The Court has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board or the 
Court are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998)  
 
In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, 
specifically with regard to the issue on 
appeal, in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), and any other 
applicable legal precedent.  This must 
include informing the appellant of the 
information and evidence necessary to 
substantiate his increased initial rating 
claim, notice of which evidence, if any, 
the claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA; and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  
In particular, this letter should provide 
the veteran with details as to what 
information and evidence is necessary to 
be awarded an increased initial rating 
for gastroesophageal reflux disease, and 
duodenal ulcer disease, with history of 
gastroesophageal ulcers.

2.  The RO should obtain copies of all of 
the veteran's medical records from the 
Cheyenne, Wyoming VA Medical Center dated 
from April 2003 to present.  

3.  When the above action has been 
accomplished, if additional evidence is 
obtained, the RO should readjudicate the 
veteran's claim taking into consideration 
the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  In addition, the RO should 
consider whether the claim should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2004).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be furnished a supplemental statement of 
the case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



